State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 26, 2015                    518656
________________________________

In the Matter of the Claim of
   DELORES WILSON,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

YONKERS RACEWAY/EMPIRE CITY
   et al.,
                    Appellants.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   February 20, 2015

Before:   Lahtinen, J.P., Garry, Rose and Devine, JJ.

                             __________


      Stewart, Greenblatt, Manning & Baez, Syosset (Peter M.
DeCurtis of counsel), for appellants.

      Eric T. Schneiderman, Attorney General, New York City
(Donya Fernandez of counsel), for Workers' Compensation Board,
respondent.

                             __________


Devine, J.

      Appeal from a decision of the Workers' Compensation Board,
filed June 28, 2013, which ruled that claimant sustained an
accidental injury and awarded workers' compensation benefits.

      Claimant began working for the employer in 2008. She
stopped working in 2010 and filed a claim for workers'
compensation benefits alleging that she developed breathing
problems due to exposure to environmental irritants at her
                              -2-                518656

workplace. The Workers' Compensation Board ultimately ruled,
after a mandatory full Board review, that claimant had sustained
an accidental injury and established the claim. The employer and
its workers' compensation carrier (hereinafter collectively
referred to as the employer) now appeal.

      We affirm. "To establish an accidental work-related
condition, claimant was required to demonstrate by competent
medical evidence that her condition resulted from unusual
environmental conditions or events assignable to something
extraordinary at her workplace" (Matter of Adams v Univera Health
Care/Excellus, 26 AD3d 587, 588 [2006] [internal quotation marks
and citations omitted]; see Matter of Mazayoff v A.C.V.L. Cos.,
Inc., 53 AD3d 890, 891 [2008]). Claimant presented the report
and testimony of her treating allergist who opined that claimant
suffers from causally-related chronic hypersentivity pneumonitis
that can develop from exposure to moldy hay or contaminants from
air conditioning vents. Claimant testified that she never had
any respiratory problems prior to 2008, and the record reflects
that claimant worked in a building that was 60 yards away from
horse barns on the employer's property. The record also reflects
that claimant and other employees had periodically complained
about black particles that came out of the air conditioning vent.

      In contrast, the employer's medical expert opined that
claimant suffers from centrilobular emphysema caused by smoking,
although he acknowledged that claimant's serology was positive
for exposure to antigens that cause hypersensitivity pneumonitis.
Further, the employer's expert noted that claimant, who was 43
years old at the time she stopped working, tested negative for
alpha-1 antitrypsin deficiency, a genetic disorder that can cause
premature emphysema. "According proper deference to the Board's
resolution of conflicting medical evidence and evaluation of
witness credibility, we find the Board's conclusion to be
supported by substantial evidence and decline to disturb it"
(Matter of Duncan v John Wiley & Sons, Inc., 54 AD3d 1124, 1126
[2008] [citations omitted]; see Matter of Sandell v Frito Lay,
Inc., 112 AD3d 1242, 1244 [2013]).
                        -3-                  518656

Lahtinen, J.P., Garry and Rose, JJ., concur.



ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court